Citation Nr: 0733850	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  94-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $84,535.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The appellant is a veteran who had active service from July 
1972 to September 1986.  This appeal is before the Board of 
Veterans' Appeals (Board) from a December 1992 decision of 
the Committee on Waivers and Compromises (Committee) of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO) which denied the appellant's 
request for waiver of recovery of an overpayment of 
compensation benefits in the amount of $84,535.  The 
Committee determined that there was no statutory bar to 
waiver of recovery of the overpayment, but denied waiver on 
the basis that recovery of the debt would not be against 
equity and good conscience.

In July 1993 a hearing in this matter was held before a 
Hearing Officer and a member of the Committee on Waivers and 
Compromises at a VA facility in Wilkes-Barre, PA.  In April 
1996 a Travel Board hearing was held before one of the 
undersigned.  In September 1997 the case was remanded for 
additional development.  Upon return of the case to the 
Board, the veteran requested another Travel Board hearing, 
and in January 2002 the case was remanded for this purpose.  

A second Travel Board hearing in this matter was held before 
another of the undersigned in April 2003.  Based on testimony 
offered at the hearing, in October 2003 the case was again 
remanded for additional evidentiary development.  In 
September 2004 the veteran once again requested a Travel 
Board hearing.  Such hearing was held before the third 
undersigned in August 2006.  Transcripts of all these 
hearings are associated with the veteran's claims file.  
Because the Members of the Board who conduct a hearing must 
participate in making the final determination of the claim 
(see 38 C.F.R. § 20.707), this decision is by a panel 
consisting of the three Board Members who conducted the 
hearings.

At his hearings, the veteran raised the issue of waiver of a 
further indebtedness in the amount of $1,118, created as a 
result of a June 1992 divorce.  In September 1997 the Board 
referred that matter to the RO for appropriate action.  That 
issue has still not been developed for appellate review; it 
is again referred to the RO for appropriate action.  
FINDINGS OF FACT

1.  Over the period from December 1, 1987, to July 1, 1992, 
the veteran received duplicate payments of compensation 
resulting in an overpayment of $84,535; the amount of 
indebtedness is not in dispute.  

2.  The duplicate payments were deposited into a Navy Federal 
Credit Union account in the veteran's name, and he exercised 
use and control of the funds, by transferring, disbursing, or 
otherwise paying out the moneys.  

3.  By accepting (and not returning to VA) duplicate payments 
to which he clearly was not entitled, the veteran contributed 
to the creation of the debt at issue.  

4.  While there was some fault on the part of VA in creation 
of the debt in that it issued duplicate total compensation 
payments to the veteran, the greater fault lies with the 
veteran as he converted the duplicate payments to his 
personal use rather than alerting VA of the overpayment 
and/or returning the duplicate payments to VA.   

5.  The veteran and his family will not be deprived of basic 
necessities by repayment of all of the debt, and will not 
suffer undue hardship from repayment of all of the debt.

6.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the duplicate benefits received.

7.  As the overpayment arose from duplicate payments of 
compensation, repayment of all of the debt would not nullify 
the objective for which benefits were intended; failure to 
make restitution would clearly result in unjust enrichment of 
the veteran.  

8.  The requirement on the veteran that he must repay all of 
the debt at issue is not unduly favorable or adverse to 
either the veteran or the U.S. Government.


CONCLUSION OF LAW

The appellant's overpayment debt, created by duplicate 
payments of total compensation benefits in the sum of 
$84,535, was properly created and is valid; there is no 
statutory bar to waiver of recovery of the indebtedness; 
however, recovery of the entire amount of the debt would not 
be contrary to the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 1.962, 1.963, 1.965, 3.102 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties does not apply to cases involving waiver 
of overpayment claims.  Therefore, the VCAA and its 
implementing regulations do not apply in this matter.  See 
also Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007).

There are, however, other due process requirements that are 
apply in waiver of overpayment issues.  Once VA has 
determined there is a debt, the debtor must be advised of the 
fact of the debt and may dispute its existence or amount, as 
well as requesting waiver of it.  Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  If the debtor in any way disputes 
the existence of the debt, the RO must review the accuracy of 
the debt determination and, if the debtor is unsatisfied, he 
may appeal.  Id., see also 38 C.F.R. § 1.911 (2007); 
VAOPGCPREC 6-98 (April 24, 1998).  The RO fully complied with 
these requirements.  It reviewed the accuracy of its debt 
determination and advised the veteran of the findings of a 
payment audit in an December 1992 letter.  The audit revealed 
that the amount of the debt was proper.
38 U.S.C.A. § 5302 requires that VA notify a payee of VA 
benefits of a debt owed by the payee to VA due to payment or 
overpayment of the benefits and, as part of that 
notification, of the right to submit an application for 
waiver of the indebtedness and of the procedures for 
submitting the application.  38 U.S.C.A. § 5302(a); see 
38 C.F.R. § 1.963(b) (procedures for applying for waiver).  
The veteran received such notice.

All available pertinent evidence has been exhaustively 
sought/obtained, as possible.  The veteran has been afforded 
4 hearings in the matter.  The RO requested from the veteran 
pertinent evidence as well as a financial status report, and 
his replies, including multiple financial status reports, 
have been received.  The RO requested from the Navy Federal 
Credit Union (NFCU) records from the 1987 to 1992 period of 
the overpayment, but in June 2004 the NFCU replied that 
records from the 1987 to 1992 period were no longer 
available, because account records were kept for only seven 
years by the NFCU.  However, copies of sufficient NFCU 
records from the period in question to allow for a just and 
equitable review and determination addressing the waiver 
request were previously obtained and associated with the 
claims folder.  We are satisfied that Board's remand requests 
have been fulfilled.  See Stegall v. West, 11 Vet. App. 268 
(1998).

II.  Waiver Request

A.  Validity of the debt established by VA

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2007); 
38 C.F.R. § 1.963(a) (2007).  The standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The standard of "equity and good conscience" means arriving 
at a fair decision between the obligor and the Government.  
38 C.F.R. § 1.965(a).  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:  (1) Fault of the debtor 
(Whether actions of the debtor contributed to creation of the 
debt); (2) Balancing of faults (Weighing fault of the debtor 
against VA fault); (3) Undue hardship (whether collection 
would deprive the debtor or his family of basic necessities); 
(4) Defeat the purpose (Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) Unjust enrichment (Whether failure to make 
restitution would result in unfair gain to the debtor); and 
(6) Changing positions to one's detriment (Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or incurrence of a legal obligation).  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.965(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the request for 
waiver, or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the request, in which case the request is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidentiary record reflects that the veteran applied for 
VA disability compensation benefits in September 1986.  He 
was granted a 100 percent disability compensation award 
effective from the date of claim, and he waived military 
retirement pay in favor of disability compensation. 

The veteran's records were transferred to the VA Regional 
Office in Manila in March 1987, based upon a change of 
address.  As of April 1, 1987, his VA disability benefit 
payments were made from the Manila RO.  In November 1987 the 
veteran requested that his file be transferred to the 
Philadelphia RO, based upon his move back to that area.  The 
Philadelphia RO accordingly began issuing VA disability 
benefit payments as of December 1, 1987.  However, payments 
were not terminated from the Manila RO until after June 1992, 
creating duplicate payments over the interval from December 
1, 1987, up to and including payment on June 1, 1992.  These 
funds were deposited into an account in the veteran's name at 
the Navy Federal Credit Union.  The resulting overpayment 
amounted to $84,535.  

While not all records from the Navy Federal Credit Union 
(NFCU) for the interval from 1987 through 1992 are contained 
in the claims folders, sufficient numbers of these records 
are contained to reflect that the veteran was receiving into 
his current account the funds paid by the both the 
Philadelphia RO and the Manila RO.  He explained at the 
hearing conducted in July 1993 that he had never balanced his 
bank accounts or checked to see that he was receiving excess 
funds, but rather paid for things, whether by check or by 
automatic payment arranged by telephone with the NFCU, based 
on the balance of funds available in the account.  At that 
hearing, he conceded that over the period of double payments 
in question, funds were being transferred into his current 
account at the NFCU from an account paid-into by automatic 
payments from the Manila RO.  He then contended that he 
simply did not realize that he was spending more on a regular 
basis than he should have been receiving in VA and Social 
Security benefits, and hence did not realize that he was not 
running a deficit because of the double disability payments 
being paid into his account.  However, he also admitted at 
this hearing that he had arranged for automatic distributions 
and payments from his NFCU account, on a monthly basis, and 
further admitted that he had arranged for an automatic 
distribution for payment into a separate account of his first 
wife, in support of his children by her.  

The veteran testified, and the evidentiary record reflects 
that he was married to a Philippine woman by whom he had two 
children, but that he then separated from her when he 
returned to the United States.  At the July 1993 hearing, he 
informed that they were officially separated in July 1988 
while he was residing in Pennsylvania.  The veteran and his 
present wife testified at the August 2006 hearing that they 
began living together in 1989, and were married in April 
1993.  He also testified that he divorced his first wife in 
June 1992, and submitted an Order of Divorce from a Court of 
Common Pleas of a Pennsylvania District Court, to confirm 
this fact.  A financial status report filed by the veteran's 
former (Philippine) wife in June 1993 informs that she had an 
outstanding NFCU loan (and an ongoing banking relationship 
with that institution).  
The veteran, his representative, and his present wife, by 
testimony and arguments at Travel Board hearings in April 
1996, April 2003, and August 2006, as well as by submitted 
statements, have sought to change the reported history of 
overpayment, by adding numerous details concerning the 
veteran's knowledge of and control of his NFCU accounts and 
the monthly overpayments.  In particular, the veteran and his 
present wife testified at the August 2006 hearing that he 
never received the moneys deposited by the Manila RO into an 
NFCU account, which they contended was an account which the 
veteran had previously closed.  They contended that some 
unknown persons or forces secreted those moneys away or the 
funds otherwise disappeared, so that the veteran and his 
present wife never secured those moneys or benefited from 
them.  This version of events is supported by copies of NFCU 
records showing that the veteran did close a joint account 
with his Philippine wife in August 1987, and on the same day 
opened a second, individual NFCU account only in his name, 
and then transferred the balance from the first account to 
the second.  However, the remainder of this version of events 
does not withstand scrutiny, when viewed in the context of 
the veteran's original testimony in July 1993 and the 
veteran's NFCU records contained within the claims folder for 
the 1987 through 1993 period.  

While some of these NFCU records do reflect automatic 
withdrawals of payments immediately after and in the same 
amount as the Manila VA payment, other statements show 
automatic payments in addition to or less than the amount of 
the Manila VA payment.  Hence, these NFCU records do not 
support the veteran's current contentions of an external 
force removing the entirety of the excess Manila VA payment 
each month from his account.  Rather, they support the 
veteran's original testimony that he had arranged for 
automatic transfers and payments from this account, including 
into an account of his first wife's to support his children.  

The veteran's current wife's testimony in this case in 
essence adds nothing to support the veteran's waiver request, 
since her accounts, to the extent relevant to facts at issue, 
appear informed by his knowledge and statements to her.  The 
credibility of her statements is thus no better than his own 
as to relevant facts, and, as further discussed below, the 
veteran's credibility is lost in this case.  

The veteran testified in July 1993 that he arranged with the 
NFCU for funds to be automatically transferred to a separate 
account(s), including of his first wife, to support his 
children by her.  More recently he proffered an alternative 
explanation, i.e., that forces other than his own took 
control of the funds in his account and stole them away.  By 
so fundamentally altering his testimony concerning his 
history regarding the overpayments - from one of control and 
use of the funds to one of lack of control and absence of 
knowledge of the funds - the veteran has extinguished all his 
credibility before the Board.  Accordingly, the Board must 
conclude that the veteran had control of the overpayment 
funds and used those funds.  The evidence preponderates in 
favor of that conclusion.  Hence, the overpayment was 
properly created.  

B.  Waiver of recovery of the overpayment debt

As was previously noted, the Committee has determined that  
there was no fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of the debt.  
Consequently, consideration of the veteran's request for 
waiver of recovery of his debt proceeds to analysis whether 
recovery would violate principles of equity and good 
conscience.  The Board finds that there was fault on the part 
of the veteran contributing to the creation of the debt.  He 
accepted/used duplicate payments of benefits, monies to which 
he had no entitlement, rather than return such payments to VA 
(or at least ask VA what should be done with the duplicate 
payments).  In making this determination, the Board considers 
the veteran's ongoing illness and likely distraction due to 
his illness.  However, in the absence of a showing of mental 
incompetency, he must bear responsibility for his actions, 
and hence fault must ensue.  

Second, while there is some fault on the part of VA in 
creating the double payment, the greater fault is clearly 
with the veteran, in his long-term ongoing failure to advise 
VA of the duplicate payments.  

Third, the veteran has submitted a Financial Status Report 
which he dated in August 2006, informing of his receipt of 
$2,928 in monthly net income himself from Social Security and 
VA disability benefits, and his wife's net income of $1250 
monthly.  The veteran also listed total household expenses of 
approximately $3,700 dollars.  He did not list any 
outstanding debts, but did inform of mortgage payments, car 
payments, and student loan payments listed among the 
expenses, and hence some outstanding debt may be presumed.  
There is an unexplained monthly medical expense of $500.  
Listed assets include a 2005 Subaru Forester and a 2004 
Subaru Forester.  Listed real estate is valued at $144,000, 
which is presumably the veteran and his wife's home.  The 
veteran informed that monthly income less expenses was $478.  
He contends, in effect, that repayment of the debt would 
constitute undue hardship.  The Board finds, based on the 
listed income of the veteran and his wife and their ability 
to afford new cars and a home and pay all apparent expenses 
with nearly $500 left over each month, that no undue hardship 
would ensue from the veteran having to repay the accrued 
overpayments over time.  He is presently having $400 withheld 
from his VA benefits monthly to repay this debt.  The Board 
finds continued recovery of the overpayment on such a 
repayment schedule would not deprive the veteran and his 
family of any basic necessities or impose an undue hardship.  
It is noteworthy in this regard also that approximately $800 
of the veteran's monthly expenses is for car loans, and that 
the government is entitled to the same consideration as other 
creditors or potential creditors.

Fourth, the veteran receives, as self-reported in August 
2006, $2,128 in VA disability benefits based on disabilities 
incurred in service.  Double payments over the noted period 
unjustly enriched the veteran, and the veteran is now able to 
repay that unjust enrichment.  Accordingly, the Board 
concludes that recovery of the entire overpayment would not 
result in nullification of the purposes of the issued 
benefits.

Fifth, the Board finds that unjust enrichment would result if 
recovery of the entire overpayment were not made.  The 
veteran was granted entitlement to benefits for a total 
disability rating, not for twice those benefits, and his 
receipt and use of the duplicate payments unjustly enriched 
him.  

Finally, the Board finds no evidence that the veteran relied 
to his detriment on the overpayments made.  To the contrary, 
he has arrived at a point where he is apparently on fairly 
sound financial footing and is able to repay the debt owed 
(by scheduled withholdings as shown by the record).  

Weighing all the factors considered above, the Board 
concludes that the facts in this case do not demonstrate that 
recovery of the entire amount of the veteran's overpayment 
indebtedness would be against equity and good conscience.  
Requiring the veteran to repay, in scheduled amounts that do 
not deprive him or his family of basic necessities, 100 
percent of his unjust enrichment is not unduly favorable or 
adverse to either the veteran or VA.  38 C.F.R. § 1.965(a).


ORDER

Waiver of recovery of overpayment of compensation benefits in 
the amount of  $84,535, or any portion thereof, is denied.


____________________________	
	____________________________
         GEORGE R. SENYK					   C.W. SYMANSKI
          Veterans Law Judge					  Veterans 
Law Judge
    Board of Veterans' Appeals			       Board of 
Veterans' Appeals


_________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


